DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 61, 64, 65, and 67-69 are pending.
Claims 1, 61, 64, 65, and 67-69 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 64, 65, and 67-69 under 35 U.S.C. 103 as being unpatentable over Stone et al. in view of Kim et al. in view of Hessels et al. in view of Ohl et al. in view of Ma et al. in view of Subramanian et al. in the Office action mailed 15 June 2020 is withdrawn in view of the amendment received 14 December 2020.
The rejection of claim 61 under 35 U.S.C. 103 as being unpatentable over Stone et al. in view of Kim et al. in view of Hessels et al. in view of Ohl et al. in view of Ma et al. in view of Subramanian et al. as applied to claims 1, 64, 65, and 67-69 above, and further in view of Singh et al. in the Office action mailed 15 June 2020 is withdrawn in view of the amendment received 14 December 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 64, 65, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (WO 2012/006447, cited in the Information Disclosure Statement received 03 March 2017) in view of Kim et al. (Hepatology Vol. 55, pages 1443-1452 (2012)) in view of Hessels et al. (Nature Reviews Urology Vol. 6, pages 255-261 (2009)) in view of Ohl et al. (Journal of Molecular Medicine vol. 83, pages 1014-1024 (2005)) in view of Ma et al. (Genetic Testing and Molecular Biomarkers vol. 18, pages 156-163 (06 March 2014) cited in the Information Disclosure Statement received 03 March 2017) in view of Subramanian et al. (Proceedings of the .
It is noted that the instant specification states at paragraph 158 that Panel F contains cell cycle genes (CCG) and that Panel F is shown in paragraph 328 as including all species of genes listed in independent claims 1 and 67. The specification states at paragraph that cell cycle genes (CCG) and cell cycle progression genes (CCP) are synonyms.
An embodiment of the claimed subject matter of claim 1 is a process of measuring and weighting expression levels with a predefined coefficient of a panel of genes comprising at least three test genes including elected test genes ASPM, DLGAP5, MCM10, and also PCA3 in a sample obtained from a patient who has previously been treated for prostate cancer, and combining the weighted expression levels to provide a test expression score, wherein the three test genes are weighted to contribute at least 25% to the test expression score, prognosing the patient for increased likelihood of cancer recurrence or death based on a score exceeding a reference expression score of a reference population with the same cancer, and administering a treatment to the patient of hormonal therapy, chemotherapy, radiation therapy, or surgical removal of cancer tissue. An embodiment of the claimed subject matter of independent claim 67 is a process of measuring and weighting expression levels with a predefined coefficient of a panel of genes comprising at least three test genes including elected test genes ASPM, DLGAP5, MCM10, and also PCA3 in a sample obtained from a patient, and combining the weighted expression levels to provide a test expression score, wherein the three test genes are weighted to contribute at least 25% to the test expression score, prognosing the patient for decreased likelihood of cancer recurrence or death based on a score lower than a reference expression score of a reference population with the same cancer, monitoring the patient with active surveillance until symptoms develop or there are signs that the cancer growth is accelerating, and administering a treatment to the patient of hormonal therapy, chemotherapy, radiation therapy, or surgical removal of cancer tissue. In dependent claims 64 and 68 expression levels are normalized to housekeeping genes. In dependent claims 65 and 69 the reference is from a population of prostate cancer patients.
Stone et al. shows measuring gene expression levels of cell cycle genes at paragraphs 38, which includes Table 2 showing measurement of the elected test genes ASPM, DLGAP5, and MCM10. Further details of measuring gene expression are shown in paragraphs 45, 47, and 49. Stone et al. shows combining gene expression scores to determine if an individual has a likelihood of cancer-specific death, specifically for prostate cancer at paragraphs 78-80, 83, figures 1 and 17, and example 3 at paragraphs 161-162. Stone et al. shows in example 5 at paragraphs 169-195 use of expression levels of a panel of cell cycle genes (GGG) to predict recurrence of prostate cancer. At paragraph 202 Stone shows that the three highest ranked predictive values of genes for example 5 are MCM10, ASPM, and DLGAP5. Stone et al. provides guidance to weight gene expression levels with cell cycle genes comprising at least 20%, 50%, 75%, or 90% of the test genes at paragraph 39. Stone et al. provides further guidance to weight gene expression levels at paragraphs 55, 102, and 128. Stone et al. provides guidance to use predefined coefficients to weigh gene expression levels at paragraphs 128 and 129. Stone et al. shows determination of recurrence of cancer at paragraphs 10, 11, 15, 16, 53-70, 74, 81, and using MCM10, ASPM, and DLGAP5 genes to determine recurrence at paragraphs 85, 184, and 188. Stone et al shows threshold values at paragraphs 187 and 189 and figures 8, 9, and 12 that are used to determine significance of a score relative to a validation data set. Stone et al. provides guidance at paragraphs 56-59 to compare a test value to a reference population value that is a prostate cancer population such that a level different than a threshold index level indicates a corresponding prognosis. Stone et al provides guidance to monitor a patient using active surveillance at paragraphs 137-138. Stone et al. provides guidance in paragraph 13 to administer a treatment regimen or watchful waiting (equivalent to active surveillance) based on a prognosis of prostate cancer. Stone shows in paragraph 136 that treatment for prostate cancer can include prostatectomy, radiotherapy, hormonal therapy, and chemotherapy. Stone et al. provides guidance at paragraph 9 to measure housekeeping gene expression levels and in paragraph 12 to compare test values to reference values and determining that risk of cancer is greater than a reference value.
Stone et al. does not show weighting expression levels with a predefined coefficient of a panel of genes comprising the elected at least three test genes or normalizing to housekeeping genes, or explicitly show a validation data set is from a population of prostate cancer patients or analysis of an expression level of PCA3 to determine recurrence risk for prostate cancer.
Kim et al. shows in the abstract a method of predicting cancer from a risk score derived using Cox coefficient values of a panel of 65 genes. Kim et al. states at pages 1145-1146:
To generate a risk score, we adopted a previously developed strategy using the Cox regression coefficient of each gene among a 65-gene set from the NCI cohort. The risk score for each patient was derived by multiplying the expression level of a gene by its corresponding coefficient (risk score = sum of Cox coefficient of Gene Gi X expression value of Gene Gi). The patients were thus dichotomized into groups at high or low risk using the 50th percentile (median) cutoff of the risk score as the threshold value.
Hessels et al. reviews the use of PCA3 in the diagnosis of prostate cancer. Hessels et al. shows in the abstract, column 2 of page 256, column of page 257, Table 1, and figures 2-4 that PCA3 overexpression at the RNA level is a useful diagnostic indicator for prostate cancer. In figure 4 PCA3 scores are compared to a reference population with significant prostate cancer and shown to be higher than PCA3 scores of a reference population with nonsignificant prostate cancer. Hessels et al. shows on page 261 that a PCA3 test is commercially available to test for prostate cancer risk. Hessels et al. provides guidance on page 260 to stratify patients by prostate cancer risk, and to use a conservative follow-up procedure if the patient has low risk and to use intervention if the patient is at high risk. Hessels et al. provides guidance to combine expression levels of PCA3 with other factors to more accurately determine prostate cancer risk on page 258, column 2, and page 260, column 2. Hessels et al. shows in the first column of page 258 a study of CCA3 expression that considers a population of healthy men with no risk factors for prostate cancer. Hessels et al. provides guidance to combine PCA3 with other factors on pages 258-259 to more accurately predict cancer in prostate biopsies.
Ohl et al. shows in the abstract that housekeeping gene expression levels for use in prostate cancer diagnosis were determined. Ohl et al. shows on page 1015, first column, that instead of using absolute expression levels, relative expression (a type of normalization) is often used with regard to stably expressed housekeeping genes.  Ohl et al. determines the best genes for normalization at page 1018, column 2. Ohl et al. shows a set of housekeeping genes in Figure 2 and Table 2 useful to normalize gene expression levels that were determined from prostate tissue samples of 17 patients.
Ma et al. shows a gene panel and other parameters for diagnosing prostate cancer in the abstract and throughout. Ma et al. shows univariate p values of each parameter in the set of parameters on page 158 and shows that PCA3 expression has a p value of p<0.00001 (or 10-4). Ma et al. shows multivariate analysis for the panel on page 158-161, Tables 2-4, and Figures 1-4. Figure 1C shows the individual importance of PCA3 relative to other parameters is high.
Subramanian et al. shows a technique termed gene set enrichment analysis (GSEA) that allows for groups of genes to be assessed for a biological effect. The technique is outlined on page 15546 and Figure 1. Table 1 shows the p values of the gene sets. Subramanian et al. summarizes the value of grouping genes in the discussion on page 15549 is that grouping genes allows for identification of pathways and processes, a boost to signal to noise ratio, and to define gene sets.
Groskopf et al. shows measurement of levels of PCA3 mRNA expression in urine samples to diagnose prostate cancer. Groskopf et al. shows analysis of patients after being treated for prostate cancer by radical prostatectomy in the second column of page 1092. After surgical treatment 20 of 21 patients showed no detectable PCA3. One patient after surgical treatment showed significant PCA3 levels and the patient subsequently had a recurrence of prostate cancer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use coefficients to weigh and combine gene expression scores because Stone et al. provides guidance to do so and Kim et al. shows a specific algorithm to combine gene expression levels that are weighted using a coefficient to generate a score for a patient that reflects the likelihood of cancer in a patient. It would have been further obvious to incorporate expression levels of PCA3 in the panel of genes because Hessels et al. and Ma et al. show that PCA3 expression levels are a useful marker for diagnosing prostate cancer, Hessels et al. provides guidance to combine PCA3 with other factors to more accurately predict cancer in prostate biopsies, and Groskopf et al. shows that PCA3 levels can be used to predict recurrence of prostate cancer. Stone et al. and Subramanian et al. also shows the statistical value of combining genes to detect relationships with phenotypes as noted above. It would have been further obvious to delay treatment if a patient has low risk because Stone and Hessels et al. provide guidance to use active surveillance to monitor patients with low risk of prostate cancer. It would have been further obvious to use a treatment for prostate cancer selected from prostatectomy, radiotherapy, hormonal therapy, and chemotherapy because Stone et al. provides guidance to do so. It would have been further obvious to normalize expression levels to housekeeping genes because Stone et al. shows housekeeping reference genes and Ohl et al. provides guidance and examples of housekeeping genes useful to normalize prostate tissue expression levels.
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. in view of Kim et al. in view of Hessels et al. in view of Ohl et al. in view of Ma et al. in view of Subramanian et al. in view of Groskopf et al. as applied to claims 1, 64, 65, and 67-69 above, and further in view of Singh et al. (Endocrine-Related Cancer Vol. 13, pages 653-666 (2006)) and Culig et al. (Journal of Steroid Biochemistry and Molecular Biology Vol. 92, pages 265-271 (2004)).
Claim 61 further limits the process of claim 1 by considering the expression of androgen receptor (AR) signaling genes and AR sensitive genes.
Stone et al. in view of Kim et al. in view of Hessels et al. in view of Ohl et al. in view of Ma et al. in view of Subramanian et al. in view of Groskopf et al. as applied to claims 1, 64, 65, and 67-69 above does not show considering the expression of AR signaling genes and AR sensitive genes.
Singh et al. shows in the abstract and figure 2 that prostate cancer is related to the action of the androgen receptor and that AR signaling pathways are activated in the absence of androgen receptor ligand in prostate cancer and that inhibiting the AR signaling cascade is a therapeutic strategy to treat prostate cancer.
Culig et al. shows in the abstract that expression of coactivators of the AR are upregulated in prostate cancer. Expression of AR coactivators SRC-1, TIF2, p300, and CBP and others are discussed relative to prostate cancer on pages 266-269 and Table 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Stone et al. in view of Kim et al. in view of Hessels et al. in view of Ohl et al. in view of Ma et al. in view of Subramanian et al. in view of Groskopf et al. as applied to claims 1, 64, 65, and 67-69 above by further considering the expression levels of genes that are activators of androgen receptor or activated by the androgen receptor because Singh et al. and Culig et al. show that expression of such genes correlate with prostate cancer.
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on a new combination of references that includes Groskopf et al.
	The applicants state the response by the Office in the Advisory action mailed 08 December 2020 is insufficient because the positions stated in the action are not supported by the cited references. The argument is not persuasive because specific limitations of the instant claims are shown to be present in the combination of cited references as noted in the above rejections. The applicants state the combination of references does not show prediction of recurrence of prostate cancer. Stone has been cited to show use of the elected CCP genes to predict recurrence of prostate cancer, and Groskopf et al. has been cited to show that mRNA levels of PCA3 also correlates with recurrence of prostate cancer.
The applicants point to a PTAB decision in Application No. 15/282562 as supporting their position. The PTAB decision reversed a rejection under 35 U.S.C. 103 because the cited references did not show use of the claimed set of biomarkers for analysis of juvenile idiopathic arthritis. The cited references showed analysis of rheumatoid arthritis. Because the cited references did not show analysis of the same disease in the claims the rejection was reversed. The PTAB decision is not precedential and deals with diagnosis of a different disease than in the instant claims. The applicant’s remarks state recurrence of cancer is a different disease than the cancer itself. The statement is not supported by evidence. Diagnosis of recurrence of prostate cancer involves detection of the same disease previously present in a patient, and the combination of cited references shows that diagnosis of prostate cancer and prediction of recurrence of prostate cancer are both determined by the same technique using the same genetic markers.
	The applicants present further remarks that are repetitive of those presented in the after final response received 15 October 2020. The advisory action mailed 08 December 2020 addresses those remarks. The combination of cited references discussed in the above rejections make obvious the combination of expression markers for the reasons discussed in the rejections.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631